    Case 4:18-cr-00092-WTM-CLR Document 76 Filed 01/19/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

 UNITED STATES OF AMERICA
                                                                CASE NO: 4:18-cr-00092


            V.



 KELVIN DESiVNGLES




                                          ORDER

       Before the Court is the Defendant's motion to unfreeze his access to funds held by the

United States Bureau ofPrisons(Doc. 74) and the Government's motion for an order directing

the Federal Bureau of Prisons to turn over a portion of the same funds to the Federal Clerk

in partial payment of the Defendant's criminal restitution balance. (Doc. 75). Upon due

consideration, the Government's motion is GRANTED.

       Within thirty days hereof the Federal Bureau of Prisons is directed to remit the

balance ofinmate Kelvin Desangles'inmate trust account, less $100.00, to the Federal Clerk

in the form of a check bearing case number 4:18-cr-00092 and mailed to U.S. Clerk of Court,

P.O. Box 8286, Savannah, Georgia 31412. The Clerk of Court shall then apply these funds as

payment towards the restitution of Kelvin Desangles, Register Number: 54288-18. The

Federal Bureau of Prisons is directed to unencumber Defendant Desangles' inmate trust

account once the balance less $100.00 is remitted as ordered.




This '
     '  /f^ day of January, 2021.

                                          HON. JUDGE WILLIAM T. MOORE, JR
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA
